GOLDTHWAITE, J.
It is apparent, from, an examination of the bill of exceptions in this case, that the question before the jury was simply to ascertain, from the conversation proved to have taken place between the parties, whether it was the intention of the plaintiff in error to instruct the defendants, his factors, to sell. To ascertain this, they were to consider the whole conversation; and the court committed no error in refusing to charge upon the effect of a particular portion only. The charge given was equivalent to instructions, that in ascertaining the fact which the conversation was introduced to prove, they should look to the whole conversation.
There is no error in the record, and the judgment is affirmed.